



Exhibit 10.6


NVENT ELECTRIC PLC 2018 OMNIBUS INCENTIVE PLAN
GRANT AGREEMENT–
RESTRICTED STOCK UNITS


[Name of Grantee]:


The Board of Directors of nVent Electric plc has awarded you the following grant
under the nVent Electric plc 2018 Omnibus Incentive Plan (the “Plan”).


Grant Information


Number of Restricted Stock Units Granted: ______________


The units will become vested in full on the first anniversary of the Date of
Grant.


This grant also includes Dividend Equivalent Units, which are described below.


Specific terms of this grant not specified above, such as the Date of Grant, are
set forth in the cover letter that accompanies this grant agreement.


Terms and Conditions of this Grant


•
The Restricted Stock Units become “vested” on the vesting date noted above. The
Shares underlying the Restricted Stock Units will be issued upon vesting. In the
event the vesting date falls on a weekend day or holiday, the Restricted Stock
Units will vest and Shares will be issued on the next trading day.



•
Each Restricted Stock Unit includes one Dividend Equivalent Unit. A Dividend
Equivalent Unit entitles you to a cash payment equal to the cash dividends
declared on a Share of stock during the vesting period. Payment of the Dividend
Equivalent Units will be made to you in cash as soon as practicable (but not
more than 30 days) after the Restricted Stock Units vest. Dividend Equivalent
Units are not eligible for dividend reinvestment.



•
If your service as a director with the Company terminates (voluntarily or
involuntarily) before your Restricted Stock Units are 100% vested, then all
nonvested Restricted Stock Units will be forfeited. Exceptions to this rule are
made for certain types of terminations, including termination due to death,
Disability or Retirement, in accordance with the terms of the Plan.



•
If the Restricted Stock Units vest upon termination of service as a director,
then the Shares underlying the Restricted Stock Units that vest will be issued
promptly after your termination.



•
The Restricted Stock Units will also vest upon a Change of Control provided you
are still serving as a director of the Company immediately prior to the Change
of Control. The



1

--------------------------------------------------------------------------------




term “Change of Control” as applied to your Restricted Stock Units is modified
to comply with Code Section 409A.


•
You cannot vote Restricted Stock Units.



•
You may not sell, assign, transfer, pledge as collateral or otherwise dispose of
your Restricted Stock Units at any time during the vesting period.



Taxation of Award


•
The Fair Market Value of the Shares that are issued upon vesting of the
Restricted Stock Units and the cash paid in respect of Dividend Equivalent Units
will be considered taxable compensation.



•
If withholding taxes are due under applicable law, the Company shall satisfy
such obligation by withholding from the Shares to be delivered upon settlement
of the Restricted Stock Units that number of Shares having a Fair Market Value
equal to the amount required by law to be withheld, unless the Board approves
another form of payment for such withholding amount.



General


•
The grant of this Plan award to you does not guarantee you will receive Plan
awards in subsequent years.



•
The vesting of this award may be suspended or delayed as a result of a leave of
absence.



•
In addition to the terms and conditions contained in this grant agreement, this
award is subject to the provisions of the Plan document and Prospectus as well
as applicable rules and regulations issued under local tax and securities laws
and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.



•
The Board may amend or modify the Plan at any time but generally such changes
will apply to future Plan awards. The Board may also amend or modify this award,
but most changes will require your consent.



•
As a condition to the grant of this award, you agree (with such agreement being
binding upon your legal representatives, guardians, legatees or beneficiaries)
that this agreement will be interpreted by the Board and that any interpretation
by the Board of the terms of this agreement or the Plan, and any determination
made by the Board under this agreement or the Plan, will be final, binding and
conclusive.



•
For purposes of this agreement, the word “Company” means nVent Electric plc or
any of its subsidiaries or any of their business units.



2